      Case 2:18-cv-00729-JCM-EJY Document 75 Filed 07/30/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

 VICTORIA DICILLO, individually,                  )   Case No.: 2:18-cv-00729-JCM-EJY
                                                  )
                        Plaintiff,                )
                                                  )
          v.                                      )
                                                  )
 GGP MEADOWS MALL L.L.C.; FOREVER                 )
 21 RETAIL, INC.;                                 )
 SCHINDLER ELEVATOR                               )
 CORPORATION; DOES I through X,                   )
 inclusive; ROE CORPORATIONS XI                   )
 through XX, inclusive,                           )
                                                  )
                        Defendants.

                        STIPULATION AND ORDER TO EXTEND
                        CASE MANAGEMENT PLAN DEADLINES
                                  (Fourth Request)

       Pursuant to LR IA 6-1 and LR 26-3, the parties, by and through their respective counsel of

record, hereby stipulate and request that the Court reset the following Case Management Plan

Deadlines as follows:

       1.      The parties have completed written discovery and taken the deposition of Plaintiff,

Plaintiff’s husband, Schindler’s FED. R. CIV. P. 30(b)(6) deponent, Dr. Leo Germin, and John

Koshak.

       2.      On June 24, 2021, the parties agreed that Defendants’ counsel would depose

Plaintiff’s expert Richard P. Newman, MD, FAAN, on July 29, 2021 at 8 a.m. EDT. Plaintiff’s

counsel indicated that Dr. Newman would be available until 11 a.m. EDT on July 29, 2021 for his

deposition. A true and accurate copy of the emails exchanged between the parties’ counsel

scheduling Dr. Newman’s deposition for July 29, 2021 is attached as Exhibit 1.
       Case 2:18-cv-00729-JCM-EJY Document 75 Filed 07/30/21 Page 2 of 5




       3.      On June 30, 2021, Defendants’ counsel sent Plaintiff’s counsel the Amended Notice

of Deposition of Richard Newman for July 29, 2021 at 8 a.m. EDT and Subpoena. A true and

accurate copy of the email sent to Plaintiff’s counsel with the Amended Notice of Deposition and

Subpoena is attached as Exhibit 2.

       4.      On July 28, 2021 at 2:38 p.m. EDT / 11:38 a.m. PDT, Plaintiff’s counsel emailed

Defendants’ counsel that Dr. Newman “indicated he needed to be finished by 9:30 a.m. because

he had something pop up on his calendar.”

       5.      Defendants’ counsel stated that ninety minutes would not be enough time to depose

Dr. Newman and that Defendants had noticed and subpoenaed Dr. Newman for his deposition a

month ago.

       6.      After various emails were exchanged between the parties’ counsel, the parties

agreed to reschedule Dr. Newman’s deposition for August 6, 2021 at 8 a.m. EDT and extend the

discovery deadline until August 6, 2021 to permit Defendants to depose Dr. Newman. A true and

accurate copy of the emails exchanged between the parties’ counsel is attached as Exhibit 3.

       7.      The parties are also currently engaged in a disagreement regarding Defendants’

expert, Thomas F. Kinsora, Ph.D., and that disagreement is currently amidst motion practice before

the Court. (Dkt. 73). Depending on the Court’s ruling on Defendants’ Motion to Compel,

additional discovery may need to be conducted, e.g., Defendants’ disclosure of Dr. Kinsora expert

report and Plaintiff’s ability to depose Dr. Kinsora.

       8.      Pursuant to LR IA 6-1(a), the discovery deadline was previously extended on

August 20, 2018 (Dkt. 26), January 10, 2019 (Dkt. 41), and July 29, 2019 (Dkt. 45). The parties

further note that this case was stayed on October 2, 2019 pursuant to Defendant Forever 21, Inc.,

bankruptcy petition. (Dkt. 49). On March 24, 2021, the Court issued an Order lifting the



                                                 2
      Case 2:18-cv-00729-JCM-EJY Document 75 Filed 07/30/21 Page 3 of 5




bankruptcy stay (Dkt. 67) and the Court entered its Order Resetting Case Management Plan and

Other Related Deadlines on April 15, 2021. (Dkt. 71).

       Accordingly, the parties request the discovery deadline be extended seven days to allow

Defendants the time to depose Dr. Newman and the dispositive motion and pre-trial order

deadlines extended thirty days to allow the parties to brief the issues surrounding Defendants’

expert Dr. Kinsora and the Court to issue a ruling on the same.

                                 DISCOVERY REMAINING

       Pursuant to this Court’s Order Resetting Case Management Plan and Other Related

Deadlines, the parties agreed, inter alia, that Defendants had until July 30, 2021 to depose Dr.

Newman and that discovery would close on July 30, 2021. (Dkt. 71 at 3 and 5). To allow

Defendants to take the deposition of Dr. Newman, Defendants respectfully request an extension to

and including August 6, 2021.

       The deadline to request extension of discovery deadlines was July 9, 2021. As shown by

Exhibit 1 and Exhibit 2, Defendants’ counsel timely reached out to Plaintiff’s counsel and

scheduled Dr. Newman’s deposition and timely provided Plaintiff’s counsel the Notice of

Deposition and Subpoena. As shown by Exhibit 3, it was not until less than eighteen hours before

Dr. Newman’s deposition that Defendants were informed that Dr. Newman claimed that he had a

conflict with his schedule concerning the agreed upon deposition time. Pursuant to LR 26-3, good

cause exists to extend the close of discovery to permit the Defendants to depose Dr. Newman.

       The following is a list of current case management plan deadlines and the parties’ proposed

extended deadlines.

              Scheduled Event         Current Deadline        Proposed Deadline
              Close of Discovery      July 30, 2021           August 6, 2021
              Dispositive Motions     August 30, 2021         September 29, 2021
              Pre-Trial Order         September 30, 2021      November 1, 2021

                                                3
      Case 2:18-cv-00729-JCM-EJY Document 75 Filed 07/30/21 Page 4 of 5




      Dated: July 30, 2021

/s/ Joshua L. Benson (with permission)       /s/ Stephanie V. McGowan

Joshua L. Benson, Esq.                       Alan W. Westbrook, Nevada #6167
Nevada Bar No. 10514                         Nevada State Bar No. 6167
BENSON ALLRED, PLLC                          PERRY & WESTBROOK, P.C.
6250 N. Durango Drive                        1701 W Charleston Boulevard, Suite 200
Las Vegas, NV 89148                          Las Vegas, NV 89102
josh@bensonallred.com                        awestbrook@perrywestbrook.com

Attorneys for Plaintiff                      and

                                             Kevin C. Schiferl (pro hac vice)
                                             Indiana Bar No. 14138-49
                                             Stephanie V. McGowan (pro hac vice)
                                             Indiana Bar No. 30759-49
                                             FROST BROWN TODD LLC
                                             201 N. Illinois Street, Suite 1900
                                             P.O. Box 44961
                                             kschiferl@fbtlaw.com
                                             smcgowan@fbtlaw.com

                                             Attorneys for Defendants




                                         4
        Case 2:18-cv-00729-JCM-EJY Document 75 Filed 07/30/21 Page 5 of 5




                                            ORDER

        IT IS ORDERED:

        That the case management plan deadlines will be amended to set forth as follows:

              Deadline              Current Deadline Date      Extension Sought
              Close of Discovery    July 30, 2021              August 6, 2021
              Dispositive Motions   August 30, 2021            September 29, 2021
              Pre-Trial Order       September 30, 2021         November 1, 2021


         IT IS FURTHER ORDERED that counsel for the parties shall review U.S. District
         Court for the District of Nevada Local Rule IA 10-1(a)(1) and comply with the same in
         the future.

         IT IS SO ORDERED this 30th day of July, 2021.




                                                    ____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE


0000HSO.0657366 4815-1096-7540v1




                                                5
